DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “registering . . . a physical lock.” The limitation is indefinite as vague, because it is not clear what the term “registering” requires or what it excludes. Examiner considers the limitation “registering” to include any step of identifying, tracking, indexing, or locating a lock.
Claim 1 recites the limitation “based . . . on a physical key structure.” The limitation is indefinite, because it is not clear what the term “based on” is meant to include or to exclude. Examiner considers the limitation to include any digital data or model that includes a concept which can reasonably be considered to correspond to a concept associated with a physical key.
Claim 1 recites the limitation “configuring . . . the physical lock to decode an inserted physical key.” The limitation is indefinite, because it is not clear what the term “to decode an inserted physical e.g. a digital key, a model, a photograph, etc.), and “configuring . . . the physical lock to decode an inserted physical key” is interpreted to include any reasonable interpretation including adjusting tumblers on a lock to move in relation to a combination of key cuts, including sensors to read key cuts, or including a sensor which can read key cuts to convert data about key cuts or other physical characteristics of the key (e.g. reading an engraved serial number or a hole in a key) into other data (e.g. a digital key, a model, a photograph, etc.).
Claim 3 recites the limitation “locally.” The term is a relative term which renders the claim indefinite.  The term "locally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term depends, at least on what is subjectively considered “local” (e.g. in the lock or key, within a local area network (LAN) within a room, within a hotel, within structures which are hard wired, etc.) or “remote” (e.g. outside of the lock/key combination, outside of a  LAN, outside of some geographical area, etc.). Examiner considers the limitation “locally” to include any reasonably proximate or networked area.
Claim 4 recites the limitation “remotely.” The term is a relative term which renders the claim indefinite.  The term "remotely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; the term depends, at least on what is subjectively considered “local” (e.g. in the lock or key, within a local area network (LAN) within a room, within a hotel, within structures which are hard wired, etc.) or “remote” (e.g. outside of the lock/key 
Claim 5 recites the limitation "the registered digital key" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the limitation “the generated digital key” or “a registered digital key.”
Claims 6, 13, and 20 recite the limitation “sending, by the one or more processors, an instruction to physical lock to deny verification of the physical key.” The limitation is indefinite, because it is not clear what is meant by a further step to deny verification of the physical key where Claims 1, 8, and 15 requires verifying the inserted physical key. Examiner considers the limitation to include a step to deny verification either before or after the key has been verified as required by Claims 1, 8, and 15.
Claims 8 and 15 recite the limitation “register a physical lock.” The limitation is indefinite as vague, because it is not clear what the term “register” requires or what it excludes. Examiner considers the limitation “registering” to include any step of identifying, tracking, indexing, or locating a lock.
Claims 8 and 15 recite the limitation “based . . . on a physical key structure.” The limitation is indefinite, because it is not clear what the term “based on” is meant to include or to exclude (e.g. a combination of key cuts, an engraved serial number, holes, etc.). Examiner considers the limitation to include any digital data or model that includes a concept which can reasonably be considered to correspond to a concept associated with a physical key.
Claims 8 and 15 recite the limitation “to configure the physical lock to decode an inserted physical key.” The limitation is indefinite, because it is not clear what the term “to decode an inserted physical key” excludes; a lock with bearings which match a combination of key cuts might reasonably be said “to decode” the key. Examiner considers the limitation to include any reasonable interpretation, including tumblers of a mechanical lock moving in relationship to the geometry of a combination of key e.g. a digital key, a model, a photograph, etc.), and “to configure the physical lock to decode an inserted physical key” is interpreted to include any reasonable interpretation including adjusting tumblers on a lock to move in relation to a combination of key cuts, including sensors to read key cuts, or including a sensor which can read key cuts to convert data about key cuts or other physical characteristics of the key (e.g. reading an engraved serial number or a hole in a key) into other data (e.g. a digital key, a model, a photograph, etc.).
Claims 9, 12, 13, 16, 19, and 20 recite the limitation "the method" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the limitation “a method.”
Claim 12 recites the limitation "the registered digital key."  There is ambiguous antecedent basis for this limitation in the claim, because it is not clear whether the limitation refers to the digital key which is generated in Claim 8 or to the digital key which is received in Claim 12. Examiner considers the limitation to include the limitation “the generated digital key,” “the received digital key,” or “a registered digital key.”
Claim 19 recites the limitation "the registered digital key."  There is ambiguous antecedent basis for this limitation in the claim, because it is not clear whether the limitation refers to the digital key which is generated in Claim 15 or to the digital key which is received in Claim 19. Examiner considers the limitation to include the limitation “the generated digital key,” “the received digital key,” or “a registered digital key.”
Claims 2-7, 9-14, and 16-20 are rejected as depending from rejected Claims 1, 8, and 15.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaum (US 2003/0205070).
Regarding Claim 1, Chaum (US’070) teach a method comprising: registering, by one or more processors, a physical lock (“communicate with external devices or the person operating it,” and also registered with -- associated with -- a database with multiple profiles of various keys) (Abstract; [0036]); generating, by one or more processors, a digital key based, at least in part, on a physical key structure to be used with the physical lock [0037-0038]; configuring, by the one or more processors, the physical lock to decode an inserted physical key (“sensing key bitting profile” [0036] and “new keys can be learned by the lock” by using a valid or special key before or after the new key [0048] ); and in response to a digital key for the decoded physical key matching the generated digital key, verifying (matching by a comparison), by the one or more processors, the inserted physical key [0039, 0167]. US’070 teaches the one or more processors for performing the functions (“lock logic” box 104, “digital processing . . . means” [0167]); the database and logging rules for “registering” the lock are performed by a computer [0083, 0133]; other functions are performed by processors -- “logic circuits” [0040, 0119, 0172, 0224, 0230] and silicon chip processors [0042, 0230]. 
Regarding Claim 3, US’070 teaches verifying the inserted physical key locally [0050].
Regarding Claim 4, US’070 teaches verifying the inserted physical key remotely [0076].

Regarding Claim 6, US’070 teaches that the method further comprising: sending, by the one or more processors, an instruction to physical lock to deny verification of the physical key (“Before unlocking, it must successfully match the profile,” actively “protect itself in case of attack” [0036] and “take defensive measures” [0065-0066]); generating, by the one or more processors, a second digital key based, at least in part, on a second physical key structure to be used with the physical lock [0065-0070, 0080]; and configuring, by the one or more processors, the physical lock to decode an inserted physical key with the second physical key structure (“learn new keys” [0036, 0048]).
Regarding Claim 7, the physical lock decodes the physical key based on the bitting of the physical key [0036, 0038].
Claim(s) 1, 3-8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klammer et al. (US 2017/0152677).
	Regarding Claim 1, Klammer et al. (US’677) teach a method comprising: registering, by one or more processors, a physical lock (e.g. a sensor assembly 130 of the lock and an actuator 150 of the lock are in communication with a controller 140, 940, which is registered -- in communication -- with a computer (Figs. 1, 11; [0024-0026, 0082- 0091]); generating, by the one or more processors, a digital key (“authorized key profile” or “authorized bitting profile”) based, at least in part, on a physical key structure to be used with the physical lock [0042-0046, 0049-0051]; configuring, by the one or more processors, the physical lock to decode an inserted physical key (lock includes sensor 130, actuator 150, and controller 140), which are configured to decode a physical key into profile data [0043-0045]; and in 
	Regarding Claim 3, the physical lock is configured to verify the inserted physical key locally [0024].  
Regarding Claim 4, the physical lock is configured to verify the inserted physical remotely [0027, 0039, 0090].
Regarding Claim 5, US’677 teaches receiving, by the one or more processors, a digital key (“authorization data”) for the inserted physical key [0024, 0045-0046]; comparing, by the one or more processors, the digital key for the inserted physical key to a registered digital key [0024]; and sending, by the one or more processors, a verification to the physical lock to disengage a locking mechanism [0024, 0044].
Regarding Claim 6, US’677 teaches that the method further comprising: sending, by the one or more processors, an instruction to physical lock to deny verification of the physical key (“”an associated profile 352 is authorized only during certain times or for a certain number of uses”) [0045]; generating, by the one or more processors, a second digital key based, at least in part, on a second physical key structure to be used with the physical lock (“rekey” [0046]); and configuring, by the one or more processors, the physical lock to decode an inserted physical key with the second physical key structure [0046].
Regarding Claim 7, US’677 teaches that the physical lock decodes the physical key based on the bitting of the physical key [0040-0045].
Regarding Claim 8, US’677 teaches a computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: program instructions to register a physical lock (Figs. 1, 11; [0024-0026, 0082- 0091]); program instructions to generate a digital key based, at least 
	Regarding Claim 10, the physical lock is configured to verify the inserted physical key locally [0024].  
Regarding Claim 11, the physical lock is configured to verify the inserted physical remotely [0027, 0039, 0090].
Regarding Claim 12, US’677 teaches program instructions to receive a digital key (“authorization data”) for the inserted physical key [0024, 0045-0046], to compare the digital key for the inserted physical key to a registered digital key [0024], and to send a verification to the physical lock to disengage a locking mechanism [0024, 0044, 0086- 0091].
Regarding Claim 13, US’677 teaches that the method further comprises: program instructions to send an instruction to physical lock to deny verification of the physical key (“an associated profile 352 is authorized only during certain times or for a certain number of uses”) [0045], to generate a second digital key based, at least in part, on a second physical key structure to be used with the physical lock (“rekey” [0046]), and to configure the physical lock to decode an inserted physical key with the second physical key structure [0046, 86-91].
	Regarding Claim 14, the physical lock decodes the physical key based on the bitting of the physical key [0040-0045].  
	Regarding Claim 15, US’677 teaches a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors [0086-0091, the program instructions comprising: program instructions to register a physical lock (Figs. 1, 11; 
	Regarding Claim 17, the physical lock is configured to verify the inserted physical key locally [0024].  
Regarding Claim 18, the physical lock is configured to verify the inserted physical remotely [0027, 0039, 0090].
Regarding Claim 19, US’677 teaches program instructions to receive a digital key (“authorization data”) for the inserted physical key [0024, 0045-0046], to compare the digital key for the inserted physical key to a registered digital key [0024], and to send a verification to the physical lock to disengage a locking mechanism [0024, 0044, 0086- 0091].
Regarding Claim 20, US’677 teaches that the method further comprises: program instructions to send an instruction to physical lock to deny verification of the physical key (“an associated profile 352 is authorized only during certain times or for a certain number of uses”) [0045], to generate a second digital key based, at least in part, on a second physical key structure to be used with the physical lock (“rekey” [0046]), and to configure the physical lock to decode an inserted physical key with the second physical key structure [0046, 86-91].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaum (US 2003/0205070) in view of Klammer et al. (US 2017/0152677).
	Regarding Claims 8 and 15, US’070 teaches a method comprising: registering, by one or more processors, a physical lock (“communicate with external devices or the person operating it,” and also registered with -- associated with -- a database with multiple profiles of various keys) (Abstract; [0036]); 
	US’070 fails to teach expressly programming instructions. Klammer et al. (US’677) teach an analogous method comprising: registering, by one or more processors, a physical lock (e.g. a sensor assembly 130 of the lock and an actuator 150 of the lock are in communication with a controller 140, 940, which is registered -- in communication -- with a computer (Figs. 1, 11; [0024-0026, 0082- 0091]); generating, by the one or more processors, a digital key (“authorized key profile” or “authorized bitting profile”) based, at least in part, on a physical key structure to be used with the physical lock [0042-0046, 0049-0051]; configuring, by the one or more processors, the physical lock to decode an inserted physical key (lock includes sensor 130, actuator 150, and controller 140), which are configured to decode a physical key into profile data [0043-0045]; and in response to a digital key for the decoded physical key matching the generated digital key, verifying, by the one or more processors, the inserted physical key [0044, 0046, 0085].  In addition, it suggests running the various functions of the recited process with a computer system including one or more computer processors, one or more computer readable storage e.g. software) stored on the one or more computer-readable storage media, the program instructions to perform the process steps [0086-0091]. It would have been obvious to a person of ordinary skill in the art at the time of invention to perform the method of US’070 with the computer program product of Claim 8 and the computer system of Claim 15, because US’677 teaches an analogous method and suggests using a computer program product with instructions for performing the method steps and a computer system, including computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions, comprising instructions for performing the method.
Regarding Claims 10 and 17, US’070 teaches verifying the inserted physical key locally [0050].
Regarding Claims 11 and 18, US’070 teaches verifying the inserted physical key remotely [0076].
Regarding Claims 12 and 19, US’070 teaches receiving, by the one or more processors, a digital key for the inserted physical key [0038]; comparing, by the one or more processors, the digital key for the inserted physical key to a registered digital key (Abstract; [0039, 0167]); and sending, by the one or more processors, a verification to the physical lock to disengage a locking mechanism [0036, 0039-0040].
Regarding Claims 13 and 20, US’070 teaches that the method further comprising: sending, by the one or more processors, an instruction to physical lock to deny verification of the physical key (“Before unlocking, it must successfully match the profile,” actively “protect itself in case of attack” [0036] and “take defensive measures” [0065-0066]); generating, by the one or more processors, a second digital key based, at least in part, on a second physical key structure to be used with the physical lock [0065-0070, 0080]; and configuring, by the one or more processors, the physical lock to decode an inserted physical key with the second physical key structure (“learn new keys” [0036, 0048]).

Regarding Claim 14, the physical lock decodes the physical key based on the bitting of the physical key [0036, 0038]. It would have been obvious to a person of ordinary skill in the art at the time of invention to perform the functions/ steps suggested by Claims 10-15 and 17-20 with the computer program product of Claims 10-15 and the computer system of Claims 17-20  ,because US’677 teaches an analogous method and suggests using a computer program product with instructions for performing the method steps and a computer system, including computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions, comprising instructions for performing the method.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (US 2013/0173044) in view of Chaum (US 2003/0205070).
Regarding Claim 2, Marsh et al. (US’044) teach a method for duplicating a key, including receiving a digital key by one or more processors (“retrieving bitting code information from a mobile application or website platform” [0092, 0094]), decoding by one or more processors the digital key into a model for a physical key [0007, 0033], and sending by one or more processors the model to a 3D printing device to print a copy of the physical key [0049]. US’044 fails to teach a method comprising registering, by one or more processors, a physical lock; generating, by the one or more processors, a digital key based, at least in part, on a physical key structure to be used with the physical lock; configuring, by the one or more processors, the physical lock to decode an inserted physical key; and in response to a digital key for the decoded physical key matching the generated digital key, verifying, by the one or more processors, the inserted physical key. US’070 teaches a method comprising: registering, by one or more processors, a physical lock (“communicate with external devices or the person operating it,” and also registered with -- associated with -- a database with multiple profiles of various keys) .
Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (US 2013/0173044) in view of Klammer et al. (US 2017/0152677).
Regarding Claim 2, Marsh et al. (US’044) teach a method for duplicating a key, including receiving a digital key by one or more processors (“retrieving bitting code information from a mobile application or website platform” [0092, 0094]), decoding by one or more processors the digital key into a model for a physical key [0007, 0033], and sending by one or more processors the model to a 3D 
Klammer et al. (US’677) teach a method comprising: registering, by one or more processors, a physical lock (e.g. a sensor assembly 130 of the lock and an actuator 150 of the lock are in communication with a controller 140, 940, which is registered -- in communication -- with a computer (Figs. 1, 11; [0024-0026, 0082- 0091]); generating, by the one or more processors, a digital key (“authorized key profile” or “authorized bitting profile”) based, at least in part, on a physical key structure to be used with the physical lock [0042-0046, 0049-0051]; configuring, by the one or more processors, the physical lock to decode an inserted physical key (lock includes sensor 130, actuator 150, and controller 140), which are configured to decode a physical key into profile data [0043-0045]; and in response to a digital key for the decoded physical key matching the generated digital key, verifying, by the one or more processors, the inserted physical key [0044, 0046, 0085]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the method of US’044 by registering, by one or more processors, a physical lock; generating, by the one or more processors, a digital key based, at least in part, on a physical key structure to be used with the physical lock; configuring, by the one or more processors, the physical lock to decode an inserted physical key; and in response to a digital key for the decoded physical key matching the generated digital key, verifying, by the one or more processors, the inserted physical key, because US’677 suggests these steps as a way of obtaining bitting data for a key and US’044 teaches using bitting data to reproduce a key by additive manufacturing, including by 3d printing.
i.e. program instructions) to perform the recited tasks (Claim 10; [0083, 0034-0036, 0094]). Moreover, it teaches one or more computer processors and one or more computer readable storage media [0033-0036, 0094]. US’044 fails to teach a method comprising registering, by one or more processors, a physical lock; generating, by the one or more processors, a digital key based, at least in part, on a physical key structure to be used with the physical lock; configuring, by the one or more processors, the physical lock to decode an inserted physical key; and in response to a digital key for the decoded physical key matching the generated digital key, verifying, by the one or more processors, the inserted physical key.
US’677 teaches a computer system comprising: one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors [0086-0091, the program instructions comprising: program instructions to register a physical lock (Figs. 1, 11; [0024-0026, 0082- 0091]);  P201901495US01Page 21 of 24program instructions to generate a digital key based, at least in part, on a physical key structure to be used with the physical lock [0042-0046, 0049-0051]; program instructions to configure the physical lock to decode an inserted physical key [0043-0045, 0086- 0091]; and in response to a digital key for the decoded physical key matching the generated digital key, program instructions to verify the inserted physical key [0044, 0046, 0085-0091].  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the computer program product the computer system of US’044, by performing the recited method using the recited computer program product, because the combination .
Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsh et al. (US 2013/0173044) in view of Chaum (US 2003/0205070) and Klammer et al. (US 2017/0152677).
Regarding Claims 9 and 16, US’044 teaches a method for duplicating a key, including receiving a digital key by one or more processors (“retrieving bitting code information from a mobile application or website platform” [0092, 0094]), decoding by one or more processors the digital key into a model for a physical key [0007, 0033], and sending by one or more processors the model to a 3D printing device to print a copy of the physical key [0049]. Additionally, it teaches software (i.e. program instructions) to perform the recited tasks (Claim 10; [0083, 0034-0036, 0094]). Moreover, it teaches one or more computer processors and one or more computer readable storage media [0033-0036, 0094]. US’044 fails to teach program instructions comprising: program instructions to register a physical lock; program instructions to generate a digital key based, at least in part, on a physical key structure to be used with the physical lock; program instructions to configure the physical lock to decode an inserted physical key; and in response to a digital key for the decoded physical key matching the generated digital key, program instructions to verify the inserted physical key.
US’070 teaches a method comprising: registering, by one or more processors, a physical lock (“communicate with external devices or the person operating it,” and also registered with -- associated with -- a database with multiple profiles of various keys) (Abstract; [0036]); generating, by one or more processors, a digital key based, at least in part, on a physical key structure to be used with the physical lock [0037-0038]; configuring, by the one or more processors, the physical lock to decode an inserted physical key (“sensing key bitting profile” [0036] and “new keys can be learned by the lock” by using a valid or special key before or after the new key [0048] ); and in response to a digital key for the decoded physical key matching the generated digital key, verifying (matching by a comparison), by the one or 
	US’070 fails to teach expressly programming instructions. Klammer et al. (US’677) teach an analogous method comprising: registering, by one or more processors, a physical lock (e.g. a sensor assembly 130 of the lock and an actuator 150 of the lock are in communication with a controller 140, 940, which is registered -- in communication -- with a computer (Figs. 1, 11; [0024-0026, 0082- 0091]); generating, by the one or more processors, a digital key (“authorized key profile” or “authorized bitting profile”) based, at least in part, on a physical key structure to be used with the physical lock [0042-0046, 0049-0051]; configuring, by the one or more processors, the physical lock to decode an inserted physical key (lock includes sensor 130, actuator 150, and controller 140), which are configured to decode a physical key into profile data [0043-0045]; and in response to a digital key for the decoded physical key e.g. software) stored on the one or more computer-readable storage media, the program instructions to perform the process steps [0086-0091]. It would have been obvious to a person of ordinary skill in the art at the time of invention to perform the method of the combination of US’044 in view of US’070 with the recited computer program product and computer system, because US’677 teaches an analogous method and suggests using a computer program product with instructions for performing the method steps and a computer system, including computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors, the program instructions, comprising instructions for performing the method.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/               Primary Examiner, Art Unit 1712